DETAILED ACTION
Claims 18-26 are pending. Claims 1-17 have been canceled and claims 23-26 are newly added claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 18-26 in the reply filed on 10/26/20 is acknowledged.
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 25, & 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jenson et al. (US PG Pub 2001/0033952; hereafter ‘952).
Claim 18: ‘952 is directed towards a method for forming an integrated battery device (title & abstract) for pacemakers or implantable drug pumps (i.e. a wireless physiological active implantable medical device given that the device is self-contained; ¶ 10), comprising the steps of:
providing a substrate for forming the device (Fig 1B);
vacuum depositing a device forming material onto the substrate (¶ 276);
masking portions of the deposited device forming material (¶s 268, 276, 285, 288);
forming recesses in a surface of the device forming (¶s 268, 276, 285, 288);
depositing at least one electrical component layer of a plurality of electrical component layers into the recesses (¶s 268, 276, 285, 288); and
forming surface features on a surface of at least some of the electrical component layers of the plurality of electrical component layers (a device is formed on the battery; see Fig. 24A & ¶s 268, 276, 285, 288).
Claim 25: An electrode is formed (see Fig. 23 & ¶s 268 & 269).
Claim 26: The device forming material has a thickness of 0.5 µm (¶ 272).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over ‘952 as applied above, and further in view of Kim et al. (US PG Pub 2013/0026969; hereafter ‘969).
Claim 19: ‘952 discloses that the structure can comprise an electrode layer (see Fig. 1B).
‘952 does not teach depositing a shape memory metal.
However ‘969, which is directed towards a battery to be inserted in a living body (title) disclose that the electrode material for a battery can comprise nitinol (the Examiner notes that the specification discloses that nitinol is a shape memory metal, see ¶ 32; see ¶s 811-814, ’969).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘969 into the process of ‘952 such that nitinol is deposited in the electrode layer of the battery of ‘952 because it is recognized in the art to use nitinol in the electrode layer of implantable batteries and thus the use of nitinol in the electrode of ‘952’s implantable battery and device would have predictably produced the battery and device as desired by ‘952.
Claim 20: A wire is deposited to connect the device and battery (i.e. an electrically conductive layer coupling at least one electrical component layer of the plurality of electrical component layer of the plurality of electrical component layers to the device forming material; see Fig. 24A, ‘952).
Claim 21: A second wire is deposited to connect the device and battery (i.e. an electrically conductive layer coupling at least one electrical component layer of the plurality of electrical component layers to another electrical component layer; see Fig. 24A, ‘952).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over ‘952 as applied above, and further in view of Jiang (US PG Pub 2016/0351897; hereafter ‘897).
Claim 22: As discussed above, ‘952 discloses depositing electrically conductive layers into recesses.
‘952 does not teach depositing said layer with 3D printing.
However, ‘897, which is also directed towards physiologically active implantable medical devices (title & ¶s 1 & 22), discloses that the layers can be deposited by 3D printing (¶s 36 & 64).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ’897 into the process of ‘952 such that at least one of the electrically conductive layers is deposited into recesses by 3D printing because as taught by ‘897, it is recognized in the art to use 3D printing to deposit said layers and thus the use of 3D printing to deposit said layers would have predictably been suitable during the process of ‘952.
Claims 23 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘952 as applied above, and further in view of Pesach et al. (US PG Pub 2010/0152644; hereafter ‘644).
Claims 23 & 24: ‘952 discloses forming a device on the battery structure (see Fig. 24A, ‘952) and further teaches that the device that can be an implantable drug pump (see ¶ 10).
I.e. ‘952 discloses a structure in which the battery and device read on a wireless physiologically active implantable medical device wherein the steps of a-f in claim 18 form the battery which is attached to the a device such as a drug pump.
‘952 does not teach details of drug pump.
However, ’644, which is directed towards a device for drug delivery (title) comprised of an implantable drug pump (¶ 46) which in turn comprises said drug pump (¶ 46) and battery (¶ 206) discloses that said drug pump can comprise micro-needles (¶ 209).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the drug pump disclosed by ’644 as the particular drug pump of ‘952 which is formed on the battery of ‘952 as the device of ‘952 such that micro-needles are formed on the surface of the at least one electrical component layer of ‘952 because the drug pump comprising micro-needles of ‘644 is an art recognized configuration of a drug pump and thus would have predictably been suitable as the particular drug pump and device portion of the structure of ‘952.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712